Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 2-8 and 20-27 are rejected due to dependence from one or more of the above claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is indefinite as it is unclear what applicant is claiming.  The limitation “an amount of heat from the thermal energy storage t” is unclear to one skilled in the art.  It is unclear if “thermal energy storage t” is a different energy storage, or if “t” is supposed to be an amount or value, or if “t” is either not supposed to be there at all (a pure typo) or if it is a typo where it is supposed to be a word that is incomplete.
Claims 3 is rejected due to dependence from one or more of the above claims.
Examiner notes that due to the lack of clarity of claim 2 (and thus dependent claim 3) remains so indefinite as to prevent the application of prior art to it.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Diamond et al. (U.S. PGPub 2018/0283737) in view of Jerome (U.S. PGPub 2006/0266043).
Regarding claim 1, Diamond anticipates a method (description of 2300) comprising cooling a thermal load (element 2304) by a vapor cycle system (abstract and element 2320); supplementing the vapor cycle system by cooling the thermal load by a thermal energy storage (element 2308); and cooling the thermal energy storage in a recharge state of the thermal energy storage by the vapor cycle system (per fig. 1C).
Diamond does not teach the thermoelectric cooling apparatus comprises a Peltier cooler that recharges the thermal storage. Jerome teaches the thermoelectric cooling apparatus comprises a Peltier cooler (Para. 0088). Diamond could be modified to include the supplemental cooling system of Jerome such a that the thermoelectric cooling apparatus configured to supply cooling to the supplemental cooling system in response to the operation of the supplemental cooling system in the recharge state, the motivation to do so is that an applied current can control extraction of heat from thermal energy storage device (Para. 0088).
Regarding claim 4, Diamond does not teach suspending operation of the Peltier cooler in response to the thermal energy storage no longer being in the recharge state.  In the combination of the Diamond and Jerome for claim 1 above the Peltier system is for recharge of the thermal energy storage.  It is well known in the art to only operate systems when needed/used to save energy and system wear and tear, thus such would be obvious.  
Regarding claim 5, Diamond teaches the supplemental cooling system comprises a cooling reservoir configured to store a cooling fluid (per Figures; examiner notes the term “store a cooling fluid” is extremely broad, and may be considered to fluid flowing through the element at any time as not qualifier or limitation to what is considered such is).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Diamond et al. (U.S. PGPub 2018/0283737) in view of Jerome (U.S. PGPub 2006/0266043), and further view of Lin et al. (U.S. PGPub 2016/0181500).
Regarding claim 6, Diamond does not teach t transferring heat via fins of the Peltier cooler from the thermal energy storage into a discharge stream of the vapor cycle system.  The use of fins with heat transfer device is well known as shown by Lin (see Para. 37& 38).  The use of fins with the thermoelectric cooling apparatus to transfer heat from the thermal energy storage into a discharge stream of the vapor cycle system discussed above, the motivation to do so is to improve the heat transfer (Para. 37 & 38).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Diamond et al. (U.S. PGPub 2018/0283737) in view of Jerome (U.S. PGPub 2006/0266043), and further view of McMillan (U.S. PGPub 2010/0095674).
Regarding claim 7, Diamond does not teach the Peltier cooler by an electric generator, which is powered by a gas turbine engine.  Gas turbines are well known to be power an electric generator as shown by McMillian (para. 0003).  It would be obvious to use a gas turbine to produce electricity for thermoelectric elements, the motivation to do so is to use well known and easily obtained technology for the system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763